Exhibit 10.1
AMENDMENT NO. 1
TO
AMENDED AND RESTATED FACTORING AND FINANCING AGREEMENT
     AMENDMENT NO. 1 TO AMENDED AND RESTATED FACTORING AND FINANCING AGREEMENT
(this “Amendment”) is entered into as of November 5, 2009 by and among CYNTHIA
STEFFE ACQUISITION, LLC, a New York limited liability company (“CS
Acquisition”), S.L. DANIELLE ACQUISITION, LLC, a New York limited liability
company (“Danielle Acquisition”), BERNARD CHAUS, INC., a New York corporation
(“Chaus” and together with CS Acquisition and Danielle Acquisition,
individually, a “Company” and collectively, the “Companies”) and THE CIT
GROUP/COMMERCIAL SERVICES, INC. (“Lender”).
BACKGROUND
     The Companies and Lender are parties to an Amended and Restated Factoring
and Financing Agreement dated as of September 10, 2009 (as amended, modified,
restated or supplemented from time to time, the “Financing Agreement”) pursuant
to which Lender provides financial accommodations to the Companies.
     The Companies have requested that Lender amend the Financing Agreement as
hereinafter provided and Lender is willing to do so on the terms and conditions
set forth herein.
     NOW, THEREFORE, in consideration of any Revolving Loans or other grants of
credit heretofore or hereafter made to or for the account of the Companies by
Lender, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Definitions. All capitalized terms not otherwise defined herein shall
have the meanings given to them in the Financing Agreement.
     2. Amendments to Financing Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the Financing Agreement is
hereby amended as follows:
          (a) The definition of the term “Total Liabilities” set forth in
Section 1 of the Financing Agreement is hereby amended and restated in its
entirety to read as follows:
Total Liabilities shall mean total liabilities determined in accordance with
GAAP, on a basis consistent with the latest audited consolidated financial
statements of any Company and its Subsidiaries, minus (i) the unamortized
portion of the $4,000,000 supply premium paid to the Borrowing Agent by China
Ting Group Holdings Limited pursuant to that Exclusive Supply Agreement dated
July 24, 2009, as set forth on the balance sheet as current or long term
deferred income and (ii) the unrestricted cash on deposit in banks, as set forth
on the balance sheet as cash.
     3. Condition of Effectiveness. This Amendment shall become effective upon
satisfaction of each of the following conditions precedent (the date upon which
all such conditions precedent shall be satisfied, the “Effective Date”):

 



--------------------------------------------------------------------------------



 



          (a) Lender shall have received four (4) copies of this Amendment,
executed by the Companies and acknowledged by the Guarantors.
     4. Representations and Warranties. The Companies hereby represent and
warrant as follows:
          (a) This Amendment and the Financing Agreement, as amended hereby,
constitute legal, valid and binding obligations of the Companies and are
enforceable against each Company in accordance with their respective terms.
          (b) Upon the Effective Date, the Companies hereby reaffirm all
covenants, representations and warranties made in the Financing Agreement to the
extent the same are not amended hereby and agree that all such covenants,
representations and warranties shall be deemed to have been remade as of the
Effective Date.
          (c) No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Amendment.
          (d) The Companies have no defense, counterclaim or offset with respect
to the Financing Agreement.
     5. Effect on the Financing Agreement.
          (a) Upon the effectiveness of Section 2 hereof, each reference in the
Financing Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Financing Agreement as
amended hereby.
          (b) Except as specifically amended herein, the Financing Agreement,
and all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Lender, nor constitute
a waiver of any provision of the Financing Agreement, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.
     6. Effect and Construction of Agreement. Except as expressly provided
herein, the Loan Documents shall remain in full force and effect in accordance
with their respective terms, and this Amendment shall not be construed to:
          (a) impair the validity, perfection or priority of any Lien securing
the Obligations; or
          (b) waive or impair any rights, powers or remedies of Lender under, or
constitute a waiver of, any provision of the Loan Documents.

2



--------------------------------------------------------------------------------



 



     7. Presumptions. The Companies acknowledge that they have consulted with
and have been advised by counsel and such other experts and advisors as they
have deemed necessary in connection with the negotiation, execution and delivery
of this Amendment and has participated in the drafting hereof. Therefore, this
Amendment shall be construed without regard to any presumption or rule requiring
that it be construed against any one party causing this Agreement or any part
hereof to be drafted.
     8. Entire Agreement. This Amendment sets forth the entire agreement among
the parties hereto with respect to the subject matter hereof. The Companies have
not relied on any agreements, representations, or warranties of Lender, except
as specifically set forth herein. Any promises, representations, warranties or
guarantees not herein contained and hereinafter made shall have no force and
effect unless in writing, signed by each party hereto. The Companies acknowledge
that they are not relying upon oral representations or statements inconsistent
with the terms and provisions of this Amendment.
     9. Further Assurances. The Companies shall execute such other and further
documents and instruments as Lender may reasonably request to implement the
provisions of this Amendment and to perfect and protect the liens and security
interests created by or agreed upon in the Loan Documents.
     10. Benefit of Agreement. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the parties hereto and their respective
permitted successors and assigns. No other person or entity shall be entitled to
claim any right or benefit hereunder, including, without limitation, any
third-party beneficiary of this Amendment.
     11. Severability. The provisions of this Amendment are intended to be
severable. If any provisions of this Amendment shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
enforceability without in any manner affecting the validity or enforceability of
such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.
     12. Governing Law, Jurisdiction, Venue. This Amendment shall be governed by
and construed in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York. Any judicial
proceeding brought by or against any Company with respect to this Amendment or
any related agreement may be brought in any court of competent jurisdiction in
the State of New York, County of New York, United States of America, and, by
execution and delivery of this Amendment, each Company accepts for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Amendment. Nothing herein
shall affect the right to serve process in any manner permitted by law or shall
limit the right of Lender to bring proceedings against any Company in the courts
of any other jurisdiction. Each Company waives any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens. Any
judicial proceeding by any Company against Lender involving, directly or
indirectly, any matter or claim in any way arising out of, related to or
connected with this Amendment or any related

3



--------------------------------------------------------------------------------



 



agreement, shall be brought only in a federal or state court located in the
State of New York, County of New York.
     13. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AMENDMENT, THE LOAN DOCUMENTS OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, THE LOAN DOCUMENTS
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. IN ADDITION, EACH COMPANY
WAIVES THE RIGHT TO CLAIM OR RECOVER IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY
DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL DAMAGES.
     14. Counterparts; Facsimile. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or “pdf” transmission
shall be deemed to be an original signature hereto.
     15. Survival. All representations, warranties, covenants, agreements,
undertakings, waivers and releases of the Companies contained herein shall
survive the termination of the Financing Agreement and payment in full of the
Obligations under the Loan Documents.
     16. Amendment. No amendment, modification, rescission, waiver or release of
any provision of this Amendment shall be effective unless the same shall be in
writing and signed by the Companies and Lender. This Amendment shall constitute
a Loan Document.
     17. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
[Signature page follows this page]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and
year first written above.

            THE CIT GROUP/COMMERCIAL SERVICES
INC., as Lender

      By:   /s/ Geoffrey Goldstein         Name:   Geoffrey Goldstein       
Title:   Vice President        BERNARD CHAUS, INC.

      By:   /s/ Barton Heminover         Name:   Barton Heminover       
Title:   Chief Financial Officer        CYNTHIA STEFFE ACQUISITION, LLC

      By:   /s/ Barton Heminover         Name:   Barton Heminover       
Title:   Chief Financial Officer        S.L. DANIELLE ACQUISITION, LLC

      By:   /s/ Barton Heminover         Name:   Barton Heminover       
Title:   Chief Financial Officer     

Signature Page to Amendment No. 1 to the A&R Factoring and Financing Agreement

 



--------------------------------------------------------------------------------



 



GUARANTOR ACKNOWLEDGEMENT
Each of the undersigned hereby acknowledges and agrees that, notwithstanding the
execution of the foregoing Amendment No. 1 to Amended and Restated Factoring and
Financing Agreement, the consummation of the amendments and transactions
contemplated thereby, (i) all of the terms and conditions, representations and
covenants contained in the undersigned’s respective Guaranties and Security
Agreements are and shall remain in full force and effect in accordance with
their respective terms and (ii) the security interests and liens theretofore
granted, pledged and/or assigned under the Security Agreement as security for
the Obligations shall not be impaired, limited or affected in any manner
whatsoever by reason of Amendment No. 1 to Amended and Restated Factoring and
Financing Agreement.

            BERNARD CHAUS INTERNATIONAL (HONG
KONG), INC.

      By:   /s/ Barton Heminover         Name:   Barton Heminover       
Title:   Chief Financial Officer        BERNARD CHAUS INTERNATIONAL
(KOREA), INC

      By:   /s/ Barton Heminover         Name:   Barton Heminover       
Title:   Chief Financial Officer        BERNARD CHAUS INTERNATIONAL
(TAIWAN), INC

      By:   /s/ Barton Heminover         Name:   Barton Heminover       
Title:   Chief Financial Officer     

Signature Page to the Acknowledgement to Amendment No. 1 to the A&R Factoring
and Financing Agreement

 